Per Curiam.
Plaintiff received from defendant a hair treatment known as a “ permanent wave.” In consideration of a reduced rate charged for the work plaintiff signed a document reading as follows: “ In consideration of the reduced rates given to me by the Star Permanent Wave Corporation of the City of Syracuse, I hereby release and agree to save harmless the Star Permanent Wave Corporation from any and all liability which might arise as a result of any injuries received for any reason while receiving a permanent wave.” The signing was voluntary, no fraud having been practiced by defendant in connection with the transaction. Plaintiff has recovered a judgment for $351 for burns received. The judgment should be reversed and the complaint dismissed, with costs in all courts, the document quoted being a complete bar to any cause of action in favor of plaintiff. (Anderson v. Erie R. R. Co., 223 N. Y. 277.) Under the circumstances presented the fact that plaintiff did not read the document is immaterial. (Metzger v. Ætna Ins. Co., 227 N. Y. 411, 415, 416.) All concur. Judgment reversed on the law and complaint dismissed, with costs in all courts.